Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
Allowable Subject Matter
Claims 19-24 are allowed. The closest prior art is Rowan and Hilker, see office action of 03/11/2022. Together the prior art teaches all the claim limitations with overlapping ranges and amount. This is overcome by unexpected results of increased seal compatibility due to a synergistic effect between the sulfurized olefins and the specific type of triazole compound as found in claim 1.
Regarding claims 19-24 An industrial gear lubricating composition comprising (i) an oil of lubricating viscosity and (11) 0.05 to 1.0 percent by weight of a substituted triazole; and (iii) a combination of a demulsifier and a sulfurized olefin, where the sulfurized olefin contains at least 20% by weight sulfur; where the substituted triazole includes at least one hydrocarbyl group linked to one of the nitrogen atoms in the triazole ring and wherein the substituted triazole comprises a compound having the formula 1 as found in claim 1 of the claims 
Where n is an integer from 0 to 4, R is a hydrocarbyl group
-Y is R2-NR3R3
-R2 is a hydrocarbylene group having 1 to 2 carbon atoms and both R3 groups are branched alkyl groups containing 6 to 20 carbon at- oms, so long as the sum of carbon atoms in the -R2 group and both -R3 groups is from 7 to 40 combined; and wherein the composition has an improved seals compatibility compared to lubricating compositions without a substituted triazole comprising the compound of formula (1), is not taught or fairly suggested in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771  

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771